FILED
                           NOT FOR PUBLICATION                                SEP 30 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


ANSELL MATRIA JORDAN,                            No. 12-16975

              Petitioner - Appellant,            D.C. No. 3:05-cv-00300-ECR-
                                                 WGC
  v.

CRAIG FARWELL; NEVADA                            MEMORANDUM*
ATTORNEY GENERAL; DIRECTOR,
NEVADA DEPARTMENT OF
CORRECTIONS,

              Respondents - Appellees.


                  Appeal from the United States District Court
                           for the District of Nevada
               Edward C. Reed, Jr., Senior District Judge, Presiding

                    Argued and Submitted September 12, 2014
                            San Francisco, California

Before: SCHROEDER and W. FLETCHER, Circuit Judges, and CURIEL, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Gonzalo P. Curiel, United States District Judge for the
Southern District of California, sitting by designation.
      Habeas petitioner Ansell Matria Jordan argues that he is entitled to have his

procedural default excused under Martinez v. Ryan, 132 S. Ct. 1309 (2012). The

underlying claim is that petitioner’s trial counsel was ineffective in failing to cross-

examine principal witnesses about prior sexual assaults by others on the victim.

      The district court, without applying Martinez, found that petitioner’s claims

were procedurally defaulted. The district court also looked at the underlying claim,

however, and found it to be without merit. We agree. Even assuming that

petitioner could demonstrate cause and prejudice under Martinez to excuse his

procedural default, his claim would nonetheless fail on the merits. The prior

sexual assaults represent the type of evidence rendered inadmissable under

Nevada’s rape shield law, Nev. Rev. Stat. § 50.090. Moreover, there is no

reasonable probability that the admission of such evidence would have changed the

result of petitioner’s trial, given the physical evidence and corroborating testimony.

      The district court’s decision is therefore AFFIRMED.




                                           2